Citation Nr: 1220376	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  05-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for herniated nucleus pulposus L4-S1, status post laminectomy, with spinal stenosis, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to June 1990.

This matter is before the Board of Veterans' Appeals (Board) following a November 2011 order of the Court of Appeals for Veterans Claims (CAVC or "the Court") granting a November 2011 Joint Motion for Remand (JMR), which vacated in part a November 2010 Board decision and remanded the issues for further development. 

The issues were originally on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran had a hearing before the Board in March 2009 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his low back disability is more severe than currently rated.  Significantly, he indicates he has neurological impairment stemming from his low back disability.  He also claims his disability requires medications that significantly impair his ability to work.  He has been awarded Social Security Administration (SSA) disability benefits primarily due to his back disorder.

The Board previously denied the schedular aspect of the Veteran's increased rating claim in a November 2010 decision finding, among other things, the medical evidence did not persuasively show a neurological disorder stemming from his low back disability.

Under the General Rating Formula for Diseases and Injuries of the Spine, separate disability ratings are awarded for any associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, DCs 5235-2543, Note (1) (2011).

Within the November 2011 JMR, however, the parties highlighted conflicting medical evidence indicating the possibility the Veteran has neurological abnormalities stemming from his service-connected back disability.  Namely, the February 2010 VA examiner noted the Veteran had "chronic pain syndrome," but otherwise did not note any objective findings of neurological abnormality.  The April 2010 VA neurological examiner noted a normal sensory examination.  While the examiner noted the Veteran's complaints of bilateral leg cramps, the examiner could not definitively link the leg cramps to his low back disability.  Again neurological testing at that time was within normal limits.

In support of his claim, the Veteran's representative indicated in an October 2010 statement that according to the National Institute of Health (NIH), "chronic pain syndrome" is a neurological condition.  The Board notes 2008-2010 private treatment records also note diagnoses of radiculopathy.  

In light of the conflicting medical evidence, the Board concludes new VA orthopedic and neurological examinations are necessary to ascertain the current severity of the Veteran's low back disability and to reconcile the conflicting medical evidence as to whether there is objective evidence of a neurological disorder stemming from his service connected low back disability.

In the November 2010 decision, the Board also remanded the issues of entitlement to an increased rating for the low back disability on an extraschedular basis and the claim for TDIU.

The development of the case was likely complicated by the fact that November 2010 decision was appealed to the Court.  Nevertheless, while some of the development on remand has been accomplished, further development must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, no supplemental statement of the case (SSOC) was issued to reflect consideration of the development that was completed.  38 C.F.R. § 19.31 (2011).  

The RO was directed to refer the Veteran's claim for increased rating for his back to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  It does not appear this was done and therefore the Board remands the claims again.  

The TDIU claim was previously remanded, in part, to afford the Veteran a VA examination to ascertain whether the combination of his service-connected disabilities render him unemployable.  His service connected disabilities include: herniated nucleus pulposus L4-5, L5-S1, hypertension, degenerative joint disease of the knees, vocal cord lesion, history of claustrophobia, and impotency associated with hypertension.  While the Veteran was afforded a VA examination in January 2011, the examiner did not consider all his service-connected disabilities.

The TDIU issue is "inextricably intertwined" with the resolution of the increased rating claim on appeal here and, therefore, it must be fully decided prior to adjudication of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The RO should also take this opportunity to ensure any and all missing VA outpatient treatment records or private treatment records are obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide release forms for any private or VA treatment received for any of the claimed conditions since 2010.  Thereafter, efforts should be made to obtain any and all identified treatment, to include at the VA Medical Center.  All efforts to obtain identified medical records should be fully documented, and any VA facility must specifically provide a negative response if records are not available.

2.  After the above is complete and records are obtained to the extent available, schedule the Veteran for VA orthopedic and neurological examinations to clarify the conflicting evidence in the record as to the severity of the Veteran's current lumbar spine and whether there is objective evidence confirming neurological diagnosis/diagnoses.

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiners should address the following:

(a)  The neurological examiner should reconcile the conflicting private and VA medical evidence and provide an opinion as to whether there is objective evidence of neurological impairment, to include radicular and bladder/bowel impairment.  If so, the examiner is asked to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  The examiner should specifically address whether the Veteran has intervertebral disc syndrome and, if so, should discuss the number of incapacitating episodes (i.e., physician-prescribed bed rest) the Veteran has experienced during each 12 month period since 2004 due to this spine disability.

The neurological examiner is also asked to specifically address the Veteran's argument that "chronic pain syndrome" is a neurological disorder.  That is, the examiner is asked to reconcile whether the Veteran has chronic pain syndrome and, if so, whether the diagnosis is equivalent to a neurological disorder stemming from his service-connected low back disability.

(b)  The orthopedic examiner should clarify the current severity of the Veteran's lumbar spine disability, discussing any associated limitation of forward flexion, favorable ankylosis, and unfavorable ankylosis of the thoracolumbar spine, as well as any unfavorable ankylosis of the entire spine.  In addition, the examiner should discuss whether the Veteran's back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

(c)  Each examiner should provide an opinion as to whether the Veteran's service-connected disabilities (low back disability, hypertension (10 percent); left knee replacement (30 percent); right knee replacement (30 percent); true vocal cord lesion (0 percent); history of claustrophobia (0 percent); and impotency associated with hypertension (0 percent)) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

Each examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above is complete and records are obtained, to the extent available, refer the Veteran's claim for an increased rating for herniated nucleus pulposus of the lumbar spine to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. §3.321(b) for consideration of whether extraschedular ratings are warranted.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case to address all development conducted since August 2010 and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. 

His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  The claims must be afforded expeditious treatment.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

